Citation Nr: 0301658	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  99-16798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel






INTRODUCTION

The veteran served on active duty from July 1965 to July 
1968.  This case comes to the Board of Veterans' Appeals 
(Board) from a September 1997 RO decision which denied 
service connection for PTSD.  This is the only issue properly 
developed for Board review at this time.

The September 1997 RO decision also denied an increase in a 
30 percent rating for cystic acne.  The veteran filed a 
notice of disagreement with that decision, although the RO 
never sent him a statement of the case on this issue.  It is 
unclear whether the veteran dropped the appeal of such issue 
when he had a May 1999 conference with the RO's Decision 
Review Officer.  In an October 2002 written presentation to 
the Board, the veteran's representative indicated he believed 
this issue was still being appealed.  The Board refers this 
issue to the RO for clarification as to whether the veteran 
is still appealing it; if he is, the issue should be further 
processed for appellate review.


FINDINGS OF FACT

Even if the veteran did not engage in combat during service, 
there is sufficient verification of a service stressor, and 
the service stressor led to his currently diagnosed PTSD.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statement of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim for service 
connection for PTSD.  Relevant medical records have been 
obtained and VA examination has been provided.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

There is no medical evidence of psychiatric problems during 
the veteran's military service or for a number of years 
later.  VA examination and treatment records from the 1980s 
through the 1990s include, among various diagnoses, a 
diagnosis of PTSD said to be related to the veteran's Vietnam 
service experiences.  There appears to be a satisfactory 
diagnosis of PTSD, and satisfactory medical linkage between 
the diagnosis and a purported service stressor.  The outcome 
of the case turns on whether there is satisfactory proof of a 
service stressor.

The veteran served on active duty in the Army from July 1965 
to July 1968.  This included service in Vietnam from November 
1966 to November 1967.  His service personnel records show 
that during his Vietnam service his military occupational 
specialty was chemical staff specialist.  No decorations 
evincing combat by the veteran are shown.  Based on available 
evidence, personal combat participation by the veteran is not 
demonstrated.

As it is not shown that the veteran engaged in combat, his 
assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his alleged 
service stressors must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f); Pentecost v. Principi, 16 Vet.App. 124 (2002); 
Fossie v. West, 12 Vet. App. 1 (1998);  Cohen v. Brown, 10 
Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  
Under DSM-IV, concerning a diagnosis of PTSD, a sufficient 
stressor is one in which a person has been exposed to a 
traumatic event in which the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others; and the person's 
response involved intense fear, helplessness, or horror.  See 
38 C.F.R. § 4.125; Cohen, supra.

Most of the veteran's claimed Vietnam stressors have not been 
verified by service records or independent evidence.  
However, one claimed service stressor appears to be rocket 
and mortar attacks in Vietnam.  A recent court decision 
indicates that a rocket attack at a large base in Vietnam may 
be a sufficient PTSD stressor, and a veteran's claimed 
personal exposure to the rocket attack will be satisfactorily 
corroborated by his presence with his unit which was known to 
be generally exposed to the rocket attack.  Pentecost, supra.  

While it is not currently shown that the veteran engaged in 
combat, it is noteworthy that during his Vietnam service he 
was assigned to the Headquarters Company, 1st Battalion, 27th 
Infantry, and in that assignment he may well have been at 
least indirectly exposed to stressors.   In April 2000, the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) provided general documents describing combat 
activities of the 2nd Brigade, 25th Infantry Division, the 
higher headquarters of the 1st Battalion, 27th Infantry.  
These documents note some combat participation of parts of 
the 1st Battalion, 27th Infantry, although these records are 
not specific as to the veteran.  In any event, these records 
describe, in part, rocket or mortar attacks, which the 
veteran has claimed as one of his service stressors.  Past 
correspondence from USASCRUR in other cases indicates that 
such attacks in Vietnam were common.  Given the available 
evidence, and the holding in Pentecost, the Board finds the 
veteran's particular stressor of rocket/mortar attacks is 
satisfactorily corroborated.  

The post-service medical evidence contains an acceptable 
diagnosis of PTSD.  Medical records indicate the PTSD 
diagnosis rests at least in part on the general rocket/mortar 
attack stressor which has been verified.  There is medical 
evidence linking the diagnosis to the verified stressor.  

In sum, all elements for service connection for PTSD are 
established.  The Board finds PTSD was incurred in service, 
warranting service connection.  The benefit-of-the-doubt rule 
has been applied in reaching this decision.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for PTSD is granted.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

